     Case 3:19-cv-00881-DMS-BLM Document 42 Filed 09/08/20 PageID.752 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10    MICHAEL BOUVY                                       Case No.: 19-cv-881 DMS (BLM)
11                                      Plaintiff,
                                                          ORDER DENYING DEFENDANTS’
12    v.                                                  MOTION TO RECONSIDER
13    ANALOG DEVICES, INC., a
      Massachusetts company, as successor to
14
      LINEAR TECHNOLOGY
15    CORPORATION; LINEAR
      TECHNOLOGY LLC, a Delaware
16
      company; LINEAR TECHNOLOGY
17    ADMINISTRATIVE COMMITTEE; and
      DOE DEFENDANTS 1–20,
18
                                     Defendants.
19
20
21         Pending before the Court is Defendants’ Motion to Reconsider the Court’s Order
22   denying in part Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint. The
23   matter is fully briefed and submitted. For the following reasons, the motion is denied.
24                                                   I.
25                                     LEGAL STANDARD
26         Generally, where a district court “has jurisdiction over the case, … it possesses the
27   inherent procedural power to reconsider, rescind, or modify an interlocutory order for cause
28   seen by it to be sufficient.” City of Los Angeles, Harbor Div. v. Santa Monica Baykeeper,

                                                     1
                                                                               19-cv-881 DMS (BLM)
     Case 3:19-cv-00881-DMS-BLM Document 42 Filed 09/08/20 PageID.753 Page 2 of 5



 1   254 F.3d 882, 889 (9th Cir. 2001) (internal quotation marks and citations omitted)
 2   (emphasis omitted). Reconsideration is generally appropriate “if the district court (1) is
 3   presented with newly discovered evidence, (2) committed clear error or the initial decision
 4   was manifestly unjust, or (3) if there is an intervening change in controlling law.” School
 5   Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993)
 6   (citations omitted).1
 7                                               II.
 8                                         DISCUSSION
 9         The facts of the case are set out in the prior Order. (See Order Granting In Part and
10   Denying In Part Defendants’ Motion to Dismiss (“Order”), ECF No. 32, at 2–4.)
11   Defendants contend reconsideration is merited because the Court erred by applying a
12   regulation that governs annual, not quarterly, disclosure statements and concluding that
13   Defendants conceded the “Administrative Fee–Per Account” did not sufficiently describe
14   what those fees entailed. (Mot. to Recon., ECF No. 33, at 1.) At issue is the following
15   section of the Court’s Order:
16         Plaintiff contends the disclosures do not define the “Administrative Fee-Per
           Account.” (Opp’n at 22) (citing FAC, Ex. 2 at 4.) Indeed, Defendants even
17
           acknowledge that the “Administrative Fee-Per Account” did not sufficiently
18         describe what the fees entailed. (Mot. at 24, n. 19.) The regulations require
           “an explanation of any fees and expenses for general plan administrative
19
           services.” 29 C.F.R. § 2550.404a–5(c)(2)(i)(A). Because Defendants did
20         not adequately describe the “Administrative Fee-Per Account” listed in the
           quarterly statements in their fee disclosures, Plaintiff adequately stated a
21
22
23
     1
       Motions for reconsideration are also subject to Civil Local Rule 7.1(i)(1), which requires
24   applicants for reconsideration to “present to the judge … an affidavit of a party or witness
25   or certified statement of an attorney setting forth the material facts and circumstances
     surrounding each prior application, including inter alia: (1) when and to what judge the
26   application was made, (2) what ruling or decision or order was made thereon, and (3) what
27   new or different facts and circumstances are claimed to exist which did not exist, or were
     not shown, upon such prior application.” Defendants have complied with this Rule. (See
28   Mot. to Recon., Ex. 1.)
                                                  2
                                                                               19-cv-881 DMS (BLM)
     Case 3:19-cv-00881-DMS-BLM Document 42 Filed 09/08/20 PageID.754 Page 3 of 5



 1         claim for failure to provide complete and accurate administrative disclosures
           under § 2550.404a–5(c)(2)(i)(A).
 2
 3   Order at 24.
 4         Defendants contend the Court erred because it cited 29 C.F.R. § 2550.404a–
 5   5(c)(2)(i)(A), which applies to annual fee statements, and not the quarterly fee statements
 6   at issue. Plaintiff argues Defendants are picking the “nit” and the result is the same because
 7   the correct regulation for quarterly fee statements “requires a fiduciary to furnish to plan
 8   participants a quarterly statement of the very same charges that includes ‘a description of
 9   the services to which the charges relate.” (Opp’n Br., ECF No. 37, at 4) (citing 29 C.F.R.
10   § 2550.404a–5(c)(2)(ii)) (emphasis in original). Indeed, the correct provision, 29 C.F.R. §
11   2550.404a–5(c)(2)(ii), mandates that quarterly disclosures not only include “the dollar
12   amount of the fees and expenses described in paragraph (c)(2)(i)(A)” but also a
13   “description of the services to which the charges relate (e.g., plan administration, including
14   recordkeeping, legal, accounting services).” Thus, the Court’s citation to § 2550.404a–
15   5(c)(2)(i)(A) rather than § 2550.404a–5(c)(2)(ii) does not warrant the relief Defendants
16   request.
17         Plaintiff stated a claim because he alleged facts showing Defendants did not
18   adequately describe the “Administrative Fee-Per Account” listed in his quarterly
19   statements. Specifically, as to the October 2, 2016 – December 31, 2016 quarterly fee
20   statement, Plaintiff alleges that he was charged $31.25 in a fee described as
21   “Administrative Fee-Per Account,” and the same statement showed an additional charge
22   of $19.72 associated with Plaintiff’s investment in the T. Rowe Price Income Advantage
23   Fund, with the same description. (First Amended Complaint (“FAC”), ECF No. 16, at ¶
24   159). Plaintiff alleges he has stated a claim because the disclosures fail to include an
25   adequate description of the fees or “any indication as to which entity received the fee or
26   the basis for the charge.” (Id.) Further, Plaintiff contends “[w]ithout knowing the basis of
27   the fees or who is receiving them, participants cannot make informed decisions regarding
28   these charges or assess their reasonableness.” (Id.) Accordingly, Plaintiff has stated a

                                                   3
                                                                                 19-cv-881 DMS (BLM)
     Case 3:19-cv-00881-DMS-BLM Document 42 Filed 09/08/20 PageID.755 Page 4 of 5



 1   claim by alleging facts showing his quarterly statement and related fee disclosures failed
 2   to specify what aspects of plan administration the charges relate to, such as “recordkeeping,
 3   legal, [or] accounting services.” See 29 C.F.R. § 2550.404a–5(c)(2)(ii).
 4         Next, Defendants take issue with the Court’s statement that “Defendants even
 5   acknowledge that the ‘Administrative Fee-Per Account’ did not sufficiently describe what
 6   the fees entailed.” (Order at 24.) In making that reference, the Court cited footnote 19 of
 7   Defendants’ motion to dismiss. The Court intended to cite footnotes 17 and 18 of the
 8   motion, where Defendants specified that the first “Administrative Fee-Per Account” listed
 9   on Plaintiff’s October to December 2016 quarterly statement was for “administrative costs
10   such as plan administration, recordkeeping, and call center staffing,” and the second
11   “Administrative Fee-Per Account” covered “investment advisory fees, which include an
12   independent review of all funds offered in the plan.” (Mot. to Dismiss, ECF No. 23, at 24,
13   n. 17-18) (citing FAC ¶ 159).
14         Defendants contend the Court erred by finding these descriptions were “an implicit
15   acknowledgement that the explanation on the statement itself was insufficient” because the
16   “footnotes simply state factual information; they do not concede legal inadequacy,” and
17   “any implied concession of inadequacy is belied by the fact that… the statement’s
18   description in fact satisfied the requirements for quarterly statements.” (Mot. to Recon. at
19   5.) Nevertheless, the descriptions provided by Defendants were not provided in Plaintiffs’
20   quarterly statement. (See Ex. 4 to FAC at 2.) Moreover, the Plan’s fee disclosure only
21   included the following definition of “Administrative Fee-Per Account”:
22         The plan incurs annual general administrative fees for ongoing plan
           administrative services (e.g., recordkeeping) of $125 per participant account
23
           (accrued monthly). On a quarterly basis, fees will be deducted as a fixed
24         dollar amount from your account based on the total number of participant
           accounts at the time the deduction is taken, unless paid from other sources …
25
           When applicable, general administrative fees other than the charge above, for
26         administrative services (e.g., legal, accounting and auditing), may from time
           to time be deducted as a fixed dollar amount from your account.
27
28

                                                   4
                                                                                19-cv-881 DMS (BLM)
     Case 3:19-cv-00881-DMS-BLM Document 42 Filed 09/08/20 PageID.756 Page 5 of 5



 1   (Ex. 1 to FAC at 2.)
 2          In the Order, the Court found Defendants’ footnotes clarified what the quarterly
 3   statement and fee disclosures did not adequately describe. (See Ex. 4 to FAC) (showing
 4   only “Administrative Fee-Per Account”)). Although Defendants did not concede that the
 5   “Administrative Fee-Per Account” was insufficiently described, neither the quarterly
 6   statement nor the above definition of fees adequately describes how each fee is allocated.
 7   Rather than specifying what aspects of plan administration the charges relate to, such as
 8   “recordkeeping, legal, [or] accounting services[,]” 29 C.F.R. § 2550.404a–5(c)(2)(ii), the
 9   fee disclosure states the fee could be incurred for any of those services, without
10   distinguishing between them. Viewing all facts in the light most favorable to Plaintiff, as
11   the Court must at this stage of the proceedings, Plaintiff has adequately stated a claim for
12   failure to sufficiently describe administrative fees on the quarterly statements under Count
13   III.
14                                               III.
15                                CONCLUSION AND ORDER
16          Defendants’ motion for reconsideration is denied.
17          IT IS SO ORDERED.
18   Dated: September 8, 2020
19
20
21
22
23
24
25
26
27
28

                                                  5
                                                                               19-cv-881 DMS (BLM)
